Case 1:14-cv-03014-LDH-RML Document 92 Filed 05/31/19 Page 1 of 3 PageID #: 905
                                                                                  eeplaw.com
                                                                                  80 Pine Street, 38th Floor
                                                                                  New York, New York 10005
                                                                                  T. 212.532.1116 F. 212.532.1176

                                                                                  New Jersey Office
                                                                                  576 Main Street, Suite C
                                                                                  Chatham, New Jersey 07928

                                                                                  JOHN ELEFTERAKIS*
                                                                                  NICHOLAS ELEFTERAKIS
                                                                                  RAYMOND PANEK

                                                                                  OLIVER R. TOBIAS
                                                                                  JEFFREY B. BROMFELD
                                              May 31, 2019                        JORDAN JODRÉ*
                                                                                  FAIZAN GHAZNAVI
                                                                                  GABRIEL P. HARVIS
                                                                                  BAREE N. FETT

                                                                                  KRISTEN PERRY – CONIGLIARO
                                                                                  AIKA DANAYEVA
 BY ECF                                                                           ARIANA ELEFTERAKIS
                                                                                  MICHAEL INDELICATO
 Honorable LaShann DeArcy Hall                                                    STEPHEN KAHN
 United States District Judge                                                     EVAN M. LA PENNA
                                                                                  DOMINICK MINGIONE
 Eastern District of New York                                                     JOSEPH PERRY
                                                                                  MARIE LOUISE PRIOLO *
 225 Cadman Plaza East                                                            KEYONTE SUTHERLAND

 Brooklyn, New York 11211                                                         *Also Admitted In New Jersey


        Re:     Cortes v. City of New York, et al., 14 CV 3014 (LDH) (RML)

 Your Honor:

        I represent plaintiff in the above-referenced civil rights action. I write pursuant
 to the Court’s order dated April 24, 2019 to respectfully provide additional exhibits
 plaintiff seeks to include in the Joint Pre-Trial Order (“JPTO”) with respect to expert
 witnesses.

        If it should please the Court, the April 24th order requires the parties to submit
 any proposed changes to the JPTO by today. Since defendants prepared and filed the
 previous version of the JPTO (see DE #87-1) and thus had the final “Word” version of
 the document, plaintiff e-mailed the three assigned defense attorneys with the below list
 of new exhibits this afternoon. 1 Plaintiff requested that defendants insert the new
 exhibits into the existing JPTO and send plaintiff’s counsel a proposed, revised final
 draft for review before filing. Id. However, as of this writing, defendants have not
 responded to plaintiff’s e-mail.

        Accordingly, plaintiff respectfully requests that the JPTO be amended to add the
 following exhibits related to plaintiff’s expert witness testimony:


 1
   See E-mail, annexed hereto as Exhibit 1. Plaintiff also attempted to reach defense counsel Elissa
 Jacobs, Esq. by telephone.
Case 1:14-cv-03014-LDH-RML Document 92 Filed 05/31/19 Page 2 of 3 PageID #: 906

 Hon. LaShann DeArcy Hall
 May 31, 2019

       Exh. #
        25. Supplemental Expert Report of Dr. Drew Stein dated March 7, 2019;
        26. Intraoperative Photos from Plaintiff’s Surgery on January 22, 2015 (P387-
              422);
        27. Updated medical records concerning treatment of plaintiff’s shoulder by
              Dr. Capiola;
        28. Expert Report of Dr. Herbert Sherry in the case of Marvin Simon;
        29. Expert Report of Dr. Herbert Sherry in the case of Celeste Gill;
        30. Expert Report of Dr. Herbert Sherry in the case of Somara Suarez;
        31. Expert Report of Dr. Herbert Sherry in the case of Sam Futersak;
        32. Expert Report of Dr. Herbert Sherry in the case of Manuel Emilio Gomez;
        33. Expert Report of Dr. Herbert Sherry in the case of Rigoberto Hernandez;
        34. Verdict Search of Dr. Herbert Sherry;
        35. Testimony of Dr. Herbert Sherry in the case of Marcinak v. Technical
              Mechanical Services, Inc.;
        36. Testimony of Dr. Herbert Sherry in the case of Spatola v. One Bryant Park,
              LLC;
        37. Testimony of Dr. Herbert Sherry in the case of Tavares v. Mabstoa;
        38. Testimony of Dr. Herbert Sherry in the case of Bolduc v. Sheth;
        39. Testimony of Dr. Herbert Sherry in the case of Dichter v. Winadu;
        40. Testimony of Dr. Herbert Sherry in the case of Muir v. 119 Meat &
              Produce, Inc.;
        41. Testimony of Dr. Herbert Sherry in the case of Baez v. Silver;
        42. Testimony of Dr. Herbert Sherry in the case of Bonds v. N.Y.C. Housing
              Authority;
        43. Testimony of Dr. Herbert Sherry in the case of Breen v. 25 Broadway
              Office Properties, LLC;
        44. Testimony of Dr. Herbert Sherry in the case of Estevez v. USA;
        45. Testimony of Dr. Herbert Sherry in the case of Keaney v. NYC Board of
              Ed.;
        46. Affirmation of Dr. Herbert Sherry in the case of Salandy v. Bryk;
        47. Testimony of Dr. Herbert Sherry in the case of Thorner v. Nenno;
        48. Testimony of Dr. Herbert Sherry in the case of Allen v. AWL;
        49. Testimony of Dr. Herbert Sherry in the case of Jackson v. Health Insurance
              Plan of Greater New York;
        50. Testimony of Dr. Herbert Sherry in the case of Walsh v. City of New York;
        51. Testimony of Dr. Herbert Sherry in the case of Tookes v. Port Authority;


                                       Page 2
Case 1:14-cv-03014-LDH-RML Document 92 Filed 05/31/19 Page 3 of 3 PageID #: 907

 Hon. LaShann DeArcy Hall
 May 31, 2019

        52. Testimony of Dr. Herbert Sherry in the case of Jiang; and
        53. Other sworn testimony/trial transcripts of Dr. Herbert Sherry.

       Thank you for your consideration of this request.

                                        Respectfully submitted,


                                        Gabriel P. Harvis

 cc:   All Counsel




                                        Page 3
